Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 2, 2013

                                            No. 04-13-00328-CV

                                       IN RE David A. EDWARDS

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On June 27, 2013, relator filed a supplemental petition for writ of mandamus. The court
has considered relator’s supplemental petition and is of the opinion that relator is not entitled to
the relief sought. See TEX. R. APP. P. 52.7(a) (“Relator must file with the petition [ ] a certified or
sworn copy of every document that is material to the relator’s claim for relief and that was filed
in any underlying proceeding”); see also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Accordingly, relator’s supplemental petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on July 2, 2013.

                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2013.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court

           1
           This proceeding arises out of Cause No. 12-02-0185-CVA, styled David Allan Edwards v. County of
Atascosa, et al., pending in the 218th Judicial District Court, Atascosa County, Texas, the Honorable Stella Saxon
presiding.